Citation Nr: 1403491	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from February 19, 1976, to July 14, 1976.  He also served with the Kentucky National Guard for more than 14 years.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.

The Veteran testified at a Board videoconference hearing in July 2010.  A transcript of that hearing testimony has been associated with the claims file.

The Board remanded this claim in October 2010 and June 2012 so that additional development of the evidence could be conducted.  

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was remanded by the Board in October 2010 and June 2012 for additional development of the record.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, another remand is mandatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id; see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Pursuant to the Board's October 2010 remand, in pertinent part, the following development was requested: 

Contact the Kentucky National Guard to obtain the appellant's service personnel records which specify the exact dates of each and all of the appellant's periods of ACDUTRA and inactive duty training [INACDUTRA] as well as his final discharge date.  

Later, in its June 2012 remand, the Board indicated that it did not appear that the AMC exhausted all efforts in an attempt to verify the specific beginning and ending dates of each of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Furthermore, the Board's December 2012 remand noted that the record did not reflect that a formal finding had been made as to whether the personnel and/or treatment records associated with each verified period of service had been obtained and associated with the claims file, or whether they were unavailable.  Instead, the claims file contained a listing of the Veteran's service retirement points, along with his Army National Guard separation document (NGB Form 22). 

The Board also emphasized that a document dated in January 2011 from the Kentucky National Guard to the AMC included a box that was checked adjacent to the following language:  "Individual is no longer in the National Guard.  Records have been forwarded to the Records Management Center (RMC) in St. Louis."  

As this case involves a complex medical issue, one in which determining the etiology of the Veteran's claimed disorder is of great importance in the adjudication of the claim, the Board was concerned that a review of his claims file revealed that only a few medical records dated during the approximately 14-year period that he served with the National Guard were on file.  Also, while a health record noted that physical examinations were conducted in October 1978 and February 1981, the Board emphasized that copies of these examinations had not been associated with the evidence of record.  See Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists); see also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records."). 

As such, the Board's June 2012 remand explicitly instructed the AMC to:

(1)  ask the Records Management Center (RMC) to search for service personnel and treatment records pertaining to the Veteran, including records relating to the appellant's National Guard service, including periods of ACDUTRA and INACDUTRA.  If the RMC had no records, then request that it provide guidance as to where such records might be located and request records from any location suggested by the RMC.

(2) if no personnel and/or treatment records associated with the Veteran's National Guard service are located at the RMC or at any location suggested by the RMC, then request the U.S. Army Human Resources Command, St. Louis, Missouri, to search for personnel and treatment records of the Veteran.  

(3) if complete service personnel and treatment records are not located pertaining to the appellant's National Guard service in association with the instructions enumerated in 1. and 2. above, then contact the Kentucky Adjutant General or other appropriate agency and request a search for service personnel and treatment records for the Veteran.  

Pursuant to the Board's June 2012 remand instructions, the AMC requested the Veteran's personnel and treatment records, including National Guard service records, from the RMC in June 2012.  The RMC simply responded that "all of this was sent to your office 22 March 2011."  

Significantly, however, following the negative reply from the RMC, it does not appear that the AMC engaged in any of the additional efforts to locate the Veteran's records, as specified in the Board's June 2012 remand.  Rather, in May 2013, the AMC sent correspondence to the Veteran informing him that they were unable to obtain his service treatment records, and requested that he submit any evidence in his possession.  Also in May 2013, the AMC issued a Formal Finding of Unavailability, determining that the Veteran's "Service Treatment Records" were unavailable for review.  The May 2013 Formal Finding outlined the efforts made by the AMC to locate the Veteran's records, including submitting a request to the RMC in June 2012, receiving a negative reply from the RMC in June 2012, and sending a notice letter to the Veteran in May 2013.  Curiously, the May 2013 Formal Finding did not make any reference to the Veteran's service personnel records, but confirmed that the AMC made no effort to contact either the U.S. Army Human Resources Command in St. Louis, Missouri, or the Kentucky Adjutant General or other appropriate agency in an attempt to locate the Veteran's service personnel and treatment records following the negative reply from the RMC, as explicitly directed in the Board's June 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the U.S. Army Human Resources Command, in St. Louis, Missouri, to search for the personnel and treatment records of the Veteran.  If these records are located, then associate them with the claims file.  

2.  If complete service personnel and treatment records are not located pertaining to the appellant's National Guard service by the U.S. Army Human Resources Command, then contact the Kentucky Adjutant General or other appropriate agency and request a search for service personnel and treatment records for the Veteran.  If these records are located, then associate them with the claims file.  

3.  Enumerate (month, day, year) and verify the specific beginning and ending dates of each period of Kentucky National Guard service, including ACDUTRA and INACDUTRA service.  This must be clear and should consist of more than just the Veteran's retirement points.  Any records obtained must be associated with the claims folder.

4.  Prepare a formal finding memorandum regarding the absence of any personnel and/or service treatment records regarding each period of service identified.  The Veteran should be notified of such findings and be provided with an opportunity to respond.

5.  If additional service records are located in accordance with the instructions set forth above, then refer the Veteran claims file to the November 2010 VA examiner/January 2012 addendum provider (or another qualified examiner if the November 2010 examiner is unavailable), in order to obtain an addendum opinion as to whether the new evidence associated with the claims file changes or modifies the examiner's opinion that the Veteran's claimed disorder was less likely than not incurred in or caused by the claimed in-service toxin exposure.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  A complete rationale for any updated opinion offered should be provided.

6.  Ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action. 

7.  Thereafter, after conducting any additional development of the evidence seen as appropriate, readjudicate this issue in light of all the evidence on file.  If the benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


